Citation Nr: 1438727	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  06-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 2005 for the award of a total rating for compensation purposes based on individual unemployability (TDIU).  

2.  Whether there was clear and unmistakable error (CUE) in a May 1987 rating decision that granted service connection for post traumatic stress disorder (PTSD); effective from December 24, 1986.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from several decisions by the RO which, in part, denied the benefits sought on appeal.  

In December 2011, the Board, in part, granted an earlier effective date of August 2005, for the award of TDIU and found that there was no CUE in a prior RO decision.  In March 2012, the Board, on its own motion, vacated that portion of the December 2011 Board decision with respect to the effective date assigned for TDIU, and assigned a new effective date of September 2, 2005.  Thereafter, the Veteran appealed both decisions to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Memorandum Decision, the Court vacated the March 2012 Board decision in its entirety, and vacated that portion of the December 2011 Board decision addressing the Veteran's claim that there was CUE in a May 1987 RO decision that granted service connection for PTSD and assigned an effective date of December 24, 1986, and remanded the appeal to the Board for further action.  

The Court also dismissed the Veteran's "free standing" claim for an earlier effective date for the grant of service connection for PTSD, and set aside the Board's unlawful determination that there was no CUE in an August 1971 rating decision.  The Veteran did not appeal the December 2011 Board decision concerning the disability ratings assigned for PTSD for the period from February 2004 to May 2009, and those issues were abandoned.  The issue of service connection for headaches, which was remanded by the Board in December 2001, was subsequently granted by the RO in March 2014.  The Veteran and his attorney were notified of this decision and did not express dissatisfaction with the evaluations assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  

The issue of an effective date earlier than August 2005 for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran did not appeal the December 1971 rating decision that denied service connection for a nervous disorder, and that rating decision is final.  

2.  No additional service department records, not already of record at the time of the December 1971 rating decision, were received or associated with the claims file prior to the May 1987 rating decision.  

3.  The May 1987 rating decision that granted service connection for PTSD and assigned an effective date of December 24, 1986, was supported by the evidence then of record and was consistent with VA laws and regulations then in effect.  


CONCLUSION OF LAW

The May 1987 rating decision that granted service connection for PTSD and assigned an effective date of December 24, 1986, was not clearly and unmistakably erroneous and is final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(c) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duties to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

With respect to the issue of clear and unmistakable error (CUE) in a prior rating decision, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.  See also, Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  

Law & Regulations - In General

A claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

To establish a valid clear and unmistakable error (CUE) claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable law and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy, 9 Vet. App. at 57.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Effective February 1, 1990, Title 38, U.S.C. § 5104(b) requires the RO to specify, in each rating decision, the evidence considered and the reasons for the disposition; before that time, rating decisions generally lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); see also Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a final RO Decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  Id. at 421.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim re-opened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

Unless otherwise provided, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2), (q), (r).  

Additionally, VA Regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  

38 C.F.R. § 3.156(c)(1), provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) of this section.  Such records include, but are not limited to:  

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met;  

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  

38 C.F.R. § 3.156(c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

(4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

CUE

The attorney argues that there was CUE in the May 1987 rating decision the granted service connection for PTSD and assigned an effective date of December 24, 1986, in that the regulatory provisions extant at the time were incorrectly applied.  Specifically, 38 C.F.R. § 3.156(c).  The attorney asserts that the Veteran submitted "new personnel service records, including his DA Form 20, showing that he was awarded a combat infantry badge and two Purple Hearts, and a September 1969 General Orders, showing that his two Purple Hearts were for two separate incidents."  It was argued that based on this additional evidence, the RO granted service connection for PTSD.  The attorney also argued that further support of the RO's recognition of the Veteran's combat status can be found in box number 14 on the May 1987 rating decision, which showed the combat status code was changed from a "1" to "3."  The attorney asserted that a Code 1 indicates no combat disabilities and a Code 3 indicates one or more combat disabilities.  See M21-1MR, Part III. Subpart iv, Chapter 6, Section D.  

Finally, the attorney argues that the fact that the Veteran did not have a diagnosis of PTSD in 1971 is irrelevant to application of 38 C.F.R. § 3.156(a), and that the subsequent diagnosis of PTSD in 1986 should be made effective from the date of his original claim under the holdings in Vigil v. Peake, 22 Vet. App. 63 (2008) and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Concerning the attorney's initial argument, that "new service personnel, including his DA Form 20" were submit triggering the application of 38 C.F.R. § 3.156(a), the Board notes that no new relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim were received subsequent to the 1971 rating decision.  While the Veteran did submit a copy of his personnel records (DA Form 20) in 1986, those records were already in the claims file in 1971 and were considered by the RO at that time.  Similarly, while the Veteran also submitted a copy of a General Order showing that he was awarded a Purple Heart (PH) in September 1969, that information was well documented in his personnel records and was considered by the RO in August 1971.  In fact, the 1971 rating decision included a discussion of an injury incurred during combat action, and noted that the Veteran sustained a scalp laceration when he was thrown from a truck after it hit a landmine.  Thus, the attorney's argument that "new service personnel records" were received subsequent to the 1971 rating decision, thereby triggering a retroactive evaluation to the original date of claim, under 38 C.F.R. § 3.156(c), is factually inaccurate.  

Regarding the contention that the change in the Veteran's combat status Code from a "1" to a "3" on the rating decision in May 1987, showed that the RO did not previously recognize the Veteran's combat status, it should be noted that the code merely reflects whether a veteran is service-connected for a combat disability, and does not indicate whether the individual was a combat veteran.  Further, it should be noted that a code designation of "3" indicates one or more combat disabilities, none of which are compensable.  A designation of "1" indicates no combat disabilities.  See M21-1MR, Part III. Subpart iv, Chapter 6, Section D.  

As to the change from a "1" to a "3" on the August 1971 and the May 1987 rating decisions, respectively, the Board can not offer any rational explanation for the RO's use of either designation.  That is, in both instances - the RO failed to use the appropriate code.  In the August 1971 rating decision, the RO not only described an injury sustained in combat action, but granted service connection for residual shell fragment wound scar on the left scalp and assigned a noncompensable rating.  In the May 1987 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation.  Thus, the RO's use of the code designations of "1" in 1971, and a "3" in May 1987 was inconsistent with the Adjudication Procedurals Manual (M21-1MR).  

In any event, the Veteran's service personnel records were of record and considered by the RO in 1971.  Those records clearly documented his status as a combat soldier, and showed that he was authorized to wear the Combat Infantry Badge (CIB) and was awarded two PHs.  Thus, the attorney's argument concerning the change in the Veteran's combat status code on the May 1987 rating decision is of no probative value and is accorded no evidentiary weight.  

At this point, it should be noted that the Veteran was denied service connection for a "nervous disorder" in 1971, not on the lack of a stressor or that he was not a combat Veteran, but because he was not shown to have a psychiatric disorder of any kind when examined by VA in April 1971.  The first evidence that the Veteran had a psychiatric disorder was on VA examination in April 1987, at which time he was diagnosed with PTSD.  The Veteran was granted service connection for PTSD by the RO in May 1987; effective from December 24, 1986, the date of receipt of his claim.  38 C.F.R. § 3.400(b)(2).  Thus, the Veteran was actually assigned an effective date earlier than allowable by law.  See 38 C.F.R. § 3.400(b)(2).  

Inasmuch as the Veteran was not shown to have a psychiatric disorder of any kind in 1971, and was not diagnosed with PTSD or any other psychiatric disorder until April 1987, the attorney's argument that the effective date for the grant of service connection for PTSD should be made retroactive to 1971 under the holdings in Vigil and Clemons, supra, is without merit.  

Based on the evidence of record and the laws and regulations in effect in 1987, the Board finds that it is not undebatable that the statutory or regulatory provisions extant at the time of the May 1987 rating decision were incorrectly applied.  The RO reviewed all of the evidence, weighed the probative value of the evidence presented and applied the correct laws and regulations.  Accordingly, the Board finds that CUE has not been shown in the May 1987 rating decision, and the appeal is denied.  


ORDER

As there was no CUE in the final May 1987 rating decision that granted service connection for PTSD and assigned an effective date of December 24, 1986, the appeal is denied.  



REMAND

As a result of the December 2013 Order of the Court, the Board has been directed to undertake additional action consistent with the Memorandum Decision.  

In the Memorandum Decision, the Court noted that a veteran need not be totally unemployable to be eligible for TDIU, and that marginal employment shall not be considered substantially gainful employment under 38 C.F.R. § 4.16(a).  

In this case, it is argued, in essence, that while the Veteran was employed at the U.S.P.S. for some 29 years prior to his retirement in September 2005, his employment was marginal at best, and in a sheltered or protected workshop.  If it wasn't for his supervisor overlooking his misbehavior, the Veteran would not have been able to continue working for the Postal Service.  Therefore, the Veteran was virtually unemployable for some time prior to his retirement and should be assigned an earlier effective date for the grant of TDIU.  

The evidence includes a statement from a private physician that the Veteran was completely unemployable since 2000, and a letter from a former supervisor from September 2002 to January 2004, to the effect that the Veteran's "misbehavior was less than desirable and at times completely unacceptable."  The supervisor indicated that he met with union stewards on several occasions to resolve the problem, but that other supervisors would probably have taken disciplinary action.  Although the evidence of record includes a statement from the Veteran's former employer to the effect that he did not lose any time at work during the last 12 months of employment, it did not indicate whether any concessions were made for the Veteran due to disability.  

In light of the Veteran's contentions and the current evidence of record, the Board finds that additional development should be undertaken to determine whether his employment with the Postal Service was commensurate with marginal employment.  Specifically, whether the Veteran received any special treatment at work due to his PTSD, whether any disciplinary actions were initiated, and to obtain, if possible, an account for all of his time off from work since 2000.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take appropriate action to obtain information from the Veteran's former employer concerning any concessions made at work due to his PTSD, whether the Veteran received any disciplinary actions and an accounting of his time off from work since 2000.  The former employer should be requested to indicate whether, since 2000, the employment was considered marginal at best, or in a sheltered or protected workshop setting.  After the Veteran has signed the appropriate releases, the RO should attempt to obtain copies of all identified records, and associate them with the claims file.  All attempts to procure records should be documented in the file.  

2.  After the requested development has been completed, the RO should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


